DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the aerogel particle" in the first line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 18 depends from, does not recite wherein the composition comprises an aerogel particle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadi et al. (US 2011/0123579, May 26, 2011) in view of Canham et al. (US 2003/0170280, Sep. 11, 2003).
	Mohammadi et al. disclose a silicone-in-water emulsion for reducing the appearance of one or more of fine lines, wrinkles, and the size of pores in the skin, comprising at least one silicone comprising at least one silicone elastomer, at least one silica, at least one film-forming component, and water (¶ [0006]). The silicone may be present in the composition in amounts in the range of about 5 to about 40 percent. The silicone elastomer may comprise up to 100 percent of the silicone component (¶ [0046]). Suitable silicone elastomers include dimethicone/ vinyl dimethicone crosspolymer (¶ [0026]). The silica may be any type of silica suitable for cosmetic use, such as silica silylate (i.e. aerogel particle) (¶ [0048]). The silica component may be present in amounts in the range of from about 1 to about 40 weight percent (¶ [0050]). The composition may also include skin conditioning agents such as hydrogenated lecithin (i.e. phospholipid) (¶ [0088]). The composition may comprise 1.505% by weight hydrogenated lecithin and 0.505% by weight lecithin (i.e. phospholipid) (¶ [0116]). The composition may additionally comprise acrylate based thickening agents (¶ [0056]). Suitable thickening agents include acrylate copolymers (¶ [0061]). 
	Mohammadi et al. differ from the instant claims insofar as not disclosing wherein the composition comprises porous particle.
	However, Canham et al. disclose a dermatological composition comprising a multiplicity of particles, at least one of the particles comprising porous silicone (abstract). Porous silicon, when located in a mammalian body, may be degraded to yield silicic acid. Clinical evidence suggests that exposure to silicic acid is of value in the treatment of skin complaints such as psoriasis and conditions associated with the biological ageing of the skin, hair and nails. Significant improvements were observed in skin thickness and turgor; alleviation of the symptoms of chronic plaque-type psoriasis was also observed (¶ [0011]). Porous silicon may comprise less than 2% by weight with respect to the total weight of the composition (¶ [0019]). At least part of the porous silicon has been oxidized to form silicon oxide (claim 6). Each porous silicon particle has a particle size in the range from 0.01 to 250 µm (¶ [0020]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated less than 2% porous silicon oxide with a particle size in the range from 0.01 to 250 µm into the composition of Mohammadi et al. motivated by the desire to have a composition that treats skin complaints such as psoriasis and improves skin thickness as taught by Canham et al. 
	In regards to instant claims 1 and 10 reciting wherein the weight ratio of the porous particle to the silicone elastomer is from 1:30 to 30:1 and 1:6 to 6:1, respectively, the claimed weight ratio would have been obvious from Canham et al. disclosing less than 2% porous silicone oxide and Mohammadi et al. disclosing about 5 to about 40 percent silicone, wherein the silicone elastomer may be up to 100% of the silicone.
	In regards to instant claims 7 and 8 reciting wherein the weight ratio of the phospholipid to the porous particle is from 1:25 to 8:1 and 1:4 to 1.5:1, respectively, the claimed weight ratio would have been obvious from Mohammadi et al. disclosing 1.5% hydrogenated lecithin and Canham et al. disclosing less than 2% porous silicone oxide. 
	In regards to instant claim 20 reciting wherein the amount of the silicone elastomer is 0.5 to 2% by weight of the composition, the claimed amount would have been obvious from Mohammadi et al. disclosing about 5 to about 40 percent silicone, wherein the silicone elastomer may be up to 100% of the silicone.

2.	Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadi et al. (US 2011/0123579, May 26, 2011) in view of Canham et al. (US 2003/0170280, Sep. 11, 2003), and further in view of Dorogi et al. (US 2008/0317836, Dec. 25, 2008).
	The teachings of Mohammadi et al. and Canham et al. are discussed above. Mohammadi et al. and Canham et al. do not disclose wherein the lecithin is of soy or egg origin.
	However, Dorogi et al. disclose an anti-aging skin treatment composition (abstract). The composition may comprise lecithin (¶ [0029]). The lecithin may be derived from egg or soybean (¶ [0030]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. The composition of Mohammadi et al. comprises lecithin. It would have been obvious to one of ordinary skill in the art to have incorporated lecithin derived from egg or soybean into the composition of Mohammadi et al. since this is a known and effective lecithin for a skin care composition as taught by Dorogi et al. 

Conclusion
Claims 1-20 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612